Citation Nr: 1133251	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's initial claim also included the issue of entitlement to service connection for post traumatic stress disorder (PTSD).  This appeal was remanded by the Board in March 2010 for additional development.  Subsequently, the issue of entitlement to service connection for PTSD was granted in a March 2011 rating decision.  

In a statement submitted by the Veteran's representative in July 2011, it was noted that the Veteran was assigned a 50 percent evaluation for PTSD.  The representative contended that there was a question as to whether a 70 percent evaluation was appropriate and argued for an increased evaluation.  The Board acknowledges that this statement might possibly be construed as a notice of disagreement (NOD).  According to 38 U.S.C.A. § 7105 (b) (1), a notice of disagreement, however, is to be filed with the agency of original jurisdiction; but see 38 C.F.R. § 20.300 (NOD must be filed with the VA office which has assumed jurisdiction over the applicable records).  In view of the foregoing, the Veteran and his representative may wish to pursue this matter further.


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record does not show that bilateral hearing loss manifested in service, manifested within one year after service or was causally or etiologically related to any disease, injury, or incident during service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the active military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in February 2007 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  This letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, Social Security Administration (SSA) records and VA medical records.  A VA opinion with respect to the issue on appeal was obtained in June 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as sensorineural hearing loss manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown,5 Vet. App. 155, 159 (1993).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In this case, the Veteran asserts that he had hearing loss following his military service where he was exposed to acoustic trauma as a result of duties in Vietnam.  The Veteran reported that he was exposed to catapult noise, jet engine noise, large guns, combat noise in Vietnam and basic training noise.  

The service treatment records show that in April 1969, the Veteran reported that he did not have hearing loss.  The entrance examination shows that the Veteran's ears were clinically evaluated as normal and his hearing was within normal limits.  In February 1973, the Veteran reported that he did not have hearing loss.  The separation examination of the Veteran revealed that his ears were clinically evaluated as normal and the audiometer revealed that the Veteran's hearing was within normal limits.  Only one frequency revealed a 10 dB reading.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, supra at 157.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Based on the audiometric results in the separation examination, the Veteran's hearing was normal for VA purposes in 1973.  See 38 C.F.R. § 3.385.  

Even so, the Board finds that the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Further, the Board notes that the Veteran's service records indicate that he was awarded the Combat Action Ribbon, which denotes participation in combat. VA regulations provide that, when a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Therefore, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  The Board finds the Veteran's report of noise exposure during his military service to be consistent with the circumstances, conditions, and hardships of combat.  As such, the noise exposure as reported by the Veteran is conceded.  

Presently, the Veteran has a diagnosis of bilateral hearing loss.  In the June 2007 VA Compensation and Pension Examination, the air and bone conduction studies in the right and left ear demonstrate a current hearing loss disability as defined by 38 C.F.R. § 3.385. 

The Board has first considered whether service connection is warranted for bilateral hearing loss on a presumptive basis.  However, the record fails to show that the Veteran manifested sensorineural hearing loss to a degree of 10 percent within the one year following his service discharge.  As such, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, although there is a current diagnosis of bilateral hearing loss, the service treatment records do not show a chronic disability in service.  In fact, the Veteran reported that he did not have hearing loss when he separated from service in 1973.  Therefore, even after it is conceded that there was acoustic trauma in service, a chronic disability was not shown to have been incurred in service.  

Further, the evidence of record does not show that there was continuity of symptomatology since service.  After service, the evidence does not show hearing loss until the VA examination in June 2007.  The Board acknowledges the Veteran's statements that he had experienced decreased hearing in service.  In this regard, the Veteran is competent to report his hearing loss and when it began.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  

In this case, however, the lay statements concerning the onset of hearing loss are contradicted by the remaining evidence of record.  The Veteran's own statements at separation from service do not show hearing loss.  Additionally, in a June 1984 physical examination, the Veteran had normal hearing.  These statements contradict his current statements that hearing loss began in service and these inconsistent statements weigh against their credibility.  The Board also notes that at the time of 1984 medical examination, there was no reason for the Veteran to be less than forthright with his symptoms.  For these reasons, the Board finds the Veteran's assertions of continuity to be not credible. See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

The Board also notes that the evidence of record does not show a nexus between the current hearing loss and an incident in service, including acoustic trauma.  In a June 2007 VA Compensation and Pension Examination, a VA audiologist reviewed the claims file and examined the Veteran.  The Veteran complained of hearing loss and difficulty hearing certain tones.  He reported serving as a boatman's mate in the service and that his first duty station was on an aircraft carrier.  The Veteran reported that he was exposed to catapult noise for at least six months, jet engine noise, large guns on a destroyer and a submarine hunter, combat noise (incoming shells with returning fire) in Vietnam and basic training noise.  The Veteran reported a decrease in his hearing when his berthing space was directly below the catapult.  The Veteran also reported that he worked for the railroad for 8 years as a rail foreman and a rail construction company after service.  He reported no recreational noise exposure.  The Veteran was diagnosed with a mild to severe sensorineural hearing loss between 500-4000 Hz in the right ear and moderate to profound sensorineural loss between 500-4000 Hz in the left.  The examiner provided that the entrance and exit hearing evaluations were within normal limits at all frequencies bilaterally and no threshold was greater than 10dB.  The examiner concluded that hearing loss was not present in the military.  The examiner explained that as hearing loss was not present during service, hearing loss was not caused by or a result of the Veteran's military service.  

Here, the VA examiner considered the Veteran's statements of in-service noise exposure as well as his current complaints of hearing loss.  The VA examiner, however, did not find that the hearing loss was related to service because there was no evidence of hearing loss in service.  Based on the VA examination and the Veteran's reports of normal hearing in 1984, the Board finds that a nexus to noise exposure in service is not established.  The Veteran has not submitted any other evidence in support of a nexus and the Board finds that the VA opinion is adequate.  It is based upon consideration of the Veteran's prior medical history and examinations, and also describes the disability, in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner also provided a rationale for his conclusion.  As such, the Board finds the VA examination probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

While the Board acknowledges that lay statement could, in certain circumstances, constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's noise exposure in service and the current diagnosis to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements regarding a nexus between his current hearing loss and noise exposure in service to be of little probative value.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the VA opinion is afforded greater probative weight than the Veteran's statements.  

In summary, the Board has considered the available evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show hearing loss in service or within a year after service, continuity of symptomatology or a nexus between the current bilateral hearing loss and service.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for bilateral hearing loss is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


